Citation Nr: 1043817	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine 
headaches.

2.  Entitlement to service connection for a traumatic brain 
injury.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied the benefits sought on appeal.

The issues of entitlement to service connection for a traumatic 
brain injury and a TDIU are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's migraine headaches have been manifested by frequent 
prostrating and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not higher, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 4.129, 4.130, 
Diagnostic Code 8100 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches have been rated as 10 percent 
disabling under Diagnostic Code 8100, which pertains to migraine 
headaches.  A 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 percent 
rating is warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

Based on a thorough review of the record, the Board finds that 
the evidence supports a rating of 50 percent for the Veteran's 
migraine headaches.

VA medical records dated in May 2007 show the Veteran's complaint 
of headaches that were fairly generalized, but quite severe.

Private treatment records include an August 2007 neurology report 
that shows that the Veteran's headaches began on the forehead and 
affected the area over the zygoma, in front of the left ear, and 
below the temporomandibular joint.  The Veteran complained of 
problems sleeping and missing two to three days of work each week 
due his migraine headaches.  Extra-strong ibuprofen alleviated 
some of his pain.  The Veteran was assessed with likely tension 
headaches.

On VA neurological disorders in November 2007, the Veteran 
presented with complaints of headaches over the last two years 
that were located bi-temporally.  He indicated that if he was 
able to sleep, the headaches subsided.  Headaches occurred on 
average about three times per week, interrupted his sleep, and 
caused him to miss about three days of work.  The headaches were 
described as severe.  The Veteran was a foreman at a welding and 
manufacturing plant, but performed mostly office work.  On 
examination, the Veteran was awake, alert, and oriented.  Cranial 
nerves II-XII were intact.  The assessment was most likely 
tension headaches with fatigue-related memory problems and a lack 
of sleep.  The examiner did not diagnose the Veteran with 
migraine headaches since they were atypical.

VA medical records dated in January 2008 show the Veteran's 
complaints of intermittent headaches.

In an August 2008 statement, the Veteran's daughter stated that 
he was often sick at home due to his headaches.

In February 2009, the Veteran indicated that in August 2007 he 
had prostrating attacks three times per week which had become 
daily since January 2008.  He complained of constant and severe 
headaches with throbbing pain, nausea, a lack of concentration, a 
need to rest in darkened or dimmed rooms, tiredness, dizziness, 
mood swings, and blurred vision.

VA medical records dated in May 2009 show the Veteran's 
complaints of headaches that were treated with Tylenol.

On VA traumatic brain injury examination in May 2009, the Veteran 
complained of periodic headaches with photophobia and blurred 
vision that improved with Midol.

On VA examination in May 2009, the examiner opined that 
considering the fact that the Veteran's service-connected 
headaches continued to remain very problematic and of such 
character to cause him to miss work with a frequency as described 
on examination dated in November 2007, then it was likely that 
the Veteran would experience a great deal of difficulty 
maintaining a structured work schedule for almost any sedentary 
or labor-intensive work activity.  If given the opportunity and 
latitude to schedule his own hours and work around his headaches, 
that occurred three days per week, he would likely remain in 
successful in sedentary or labor intensive employment 
opportunities.  The examiner further opined that given the 
accommodation of a flexible scheduling work environment, it was 
at least as likely as not that the Veteran would not be precluded 
from labor-intensive or sedentary work environments due to his 
service-connected disabilities, including his service-connected 
migraine headaches.

VA medical records include an April 2009 report that shows that 
the Veteran started his own business and designed robotic 
equipment to disarm bombs for the government.  A September 2009 
neurological report shows the Veteran's complaints of severe 
headaches that occurred two to three times a week for which he 
took pain medication.  Headaches interrupted his sleep and caused 
him to be fired due to his poor attendance record.  The Veteran 
complained of constant and severe throbbing pain; memory 
problems; severe nausea associated with photophobia and 
phonophobia; and a temporary blind spot in the right eye.  At 
that time, he had at least five headaches per day that occurred 
day and night.  He was diagnosed with migraine headaches and 
prescribed Amitryptiline.  In October 2009, he complained of 
continued headaches.  In November 2009, he reported that his 
headaches were less frequent and severe.

A May 2009 statement from the Veteran's employer indicates that 
he was employed from June 1990 to April 2009, but was laid off 
due to excessive illness and severe headaches.

In June 2010, the Veteran testified that his headaches had 
worsened and lasted three to four hours.  He further testified 
that he was not currently working and received his last paycheck 
in 2008.  On VA examination in November 2007, he indicated that 
he had headaches about three days a week which had recently 
become more frequent with blackouts.  The Veteran testified that 
he worked as a production manager until April 2008 at which time 
his headaches increased in severity such that he was unable to 
work.  When asked if he could maintain employment, he indicated 
that he could if the job was "simple."

The record includes a headache log of time missed from work due 
to migraine headaches.  In January 2007, the Veteran missed six 
days of work due to severe headaches.  In February 2007, he 
missed five days of work and left early one day.  In March 2007, 
he missed five days of work.  In April 2007, he missed eleven 
days of work and left work early on three days.  In May 2007, the 
Veteran missed eleven days of work.  In June 2007, he missed five 
full days and two half-days of work due to migraine headaches.

The Board finds that the symptoms of the Veteran's headaches more 
nearly approximate the criteria for a 50 percent rating.  The 
Veteran's headaches are more frequent than one in two months 
envisioned by the 10 percent rating.  The headaches are also more 
frequent than once per month as envisioned by the 30 percent 
rating.  Furthermore, the headaches are shown to be completely 
prostrating and prolonged as well as productive of severe 
economic inadaptability.  While it is unclear whether the Veteran 
is currently gainfully self-employed, the record reflects that he 
was laid off in April 2009 due to the severity of his headaches 
and the resulting attendance problems.  Additionally, on VA 
examination in May 2009, the examiner opined that the Veteran 
would be able to maintain employment only if given a flexible 
schedule that would accommodate his migraine headaches.  Thus, 
the Board finds that an increased rating of 50 percent is 
warranted for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2010).

However, the Board finds that referral for consideration of an 
extraschedular rating is not warranted for migraine headaches.  
The 50 percent criteria require severe economic inadaptability 
and frequent, completely prostrating attacks.  However, the Board 
does not find marked interference with employment or frequent 
hospitalization beyond that envisioned by the rating criteria 
which envision frequent, completely prostrating attacks and 
severe economic inadaptability.  38 C.F.R. § 3.321, 4.124a, 
Diagnostic Code 8100 (2010).  Consequently, the Board concludes 
that referral of this case for consideration of an extraschedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that an increased rating of 50 percent, 
but not more, for the Veteran's migraine headaches is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A 50 percent rating, but not higher, for migraine headaches is 
granted.


REMAND

During the June 2010 hearing, the Veteran expressed disagreement 
with the June 2009 rating decision that denied entitlement to 
service connection for a traumatic brain injury and a TDIU.  That 
represents a timely notice of disagreement with those denials.  
Where a notice of disagreement has been filed, and a statement of 
the case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses 
the issues of entitlement to service 
connection for a traumatic brain injury and a 
TDIU and inform the Veteran of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


